I concur in the result of the majority opinion relating to the new home taken in exchange for the original home tract, whether the new one thus acquired be considered as the proceeds of a voluntary sale of the original one or a new homestead acquired with such proceeds. The execution sale of it occurred within a year after it had been acquired by the judgment debtors in exchange for their old homestead, and it was at that time exempt from execution or forced sale at the instance of this judgment creditor, according to the terms of the statute, Laws of 1927, p. 265, § 2 (Rem. 1927 Sup., § 532).
I concur in the majority opinion with respect to the isolated tract No. 35.
HERMAN, J., concurs with MITCHELL, J. *Page 391